                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RICHARD TERRY,                                  Case No. 16-cv-05183-JST
                                                          Plaintiff,
                                   8
                                                                                            ORDER GRANTING PRELIMINARY
                                                    v.                                      APPROVAL OF CLASS ACTION
                                   9
                                                                                            SETTLEMENT AND PROVISIONAL
                                  10        HOOVESTOL, INC.,                                CLASS CERTIFICATION
                                                          Defendant.                        Re: ECF No. 62
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiff’s renewed motion for preliminary approval of a class action

                                  14   settlement and provisional certification of the class. ECF No. 62. For the reasons below, the

                                  15   Court will grant the motion in full.

                                  16   I.      BACKGROUND

                                  17           A.        The Parties and Claims

                                  18           Plaintiff Richard Terry is a former truck driver for Defendant Hoovestol, Inc. ECF No. 1-1

                                  19   ¶ 27. Hoovestol hauls bulk mail for the United States Postal Service (“USPS”) and employs truck

                                  20   drivers in California. Id. ¶¶ 36-37. Terry brings this putative wage and hour class action for

                                  21   violations of California Labor Code Sections 226(b), 226.7, 510, 512, 515, 558, and 1194 as well

                                  22   as California Code of Regulations Title 8 Section 11090. Id. ¶ 24. He alleges causes of action for:

                                  23   failure to pay all straight time wages; failure to pay overtime; failure to provide meal periods;

                                  24   failure to authorize and permit rest periods; knowing and intentional failure to comply with

                                  25   itemized employee wage statement provisions; failure to pay all wages due at the time of

                                  26   termination of employment; and violation of Unfair Competition Law. ECF No. 62 at 12.

                                  27           B.        Procedural History

                                  28           Terry filed the initial complaint in this action in the Alameda County Superior Court on
                                   1   July 20, 2016. ECF No. 62 at 12. On September 8, 2016, Hoovestol removed the case to this

                                   2   Court pursuant to the Class Action Fairness Act (“CAFA”). Id. On February 2, 2018, Terry filed

                                   3   a motion for class certification, proposing seven subclasses. See ECF No. 41. After Hoovestol’s

                                   4   opposition and Terry’s reply were filed, the Court ordered supplemental briefing regarding

                                   5   whether the subclasses satisfied the numerosity requirement of Rule 23. ECF No. 46. On March

                                   6   30, 2018, Terry filed a supplemental brief and a motion to strike. ECF Nos. 47, 49. Hoovestol

                                   7   also provided supplemental briefing. See ECF Nos. 50, 51.

                                   8          After the exchange of discovery, mediation, and continued negotiation following

                                   9   mediation, the parties reached a proposed class action settlement. ECF No. 62 at 14. On June 14,

                                  10   2018, Terry moved for preliminary approval of the proposed class action settlement including

                                  11   conditional certification of the settlement class. ECF No. 55. Terry’s motions for class

                                  12   certification and to strike were terminated as moot on June 18, 2018 in light of this motion. ECF
Northern District of California
 United States District Court




                                  13   No. 56. The Court denied Terry’s motion for preliminary approval and identified four obvious

                                  14   deficiencies in the proposed class action settlement: lack of a driving nexus between the plaintiff

                                  15   class and proposed cy pres beneficiaries; an overbroad release provision; a too-short opt-out

                                  16   period; and lack of any provision for a second distribution of unredeemed checks. ECF No. 59.

                                  17          Terry now renews his motion for preliminary settlement approval and provisional class

                                  18   certification. ECF No. 62. Pursuant to CAFA, Hoovestol sent notice of the proposed settlement

                                  19   to the United States Attorney General and the Attorney General of the State of California on

                                  20   October 5, 2018. ECF No. 63. No Attorney General has submitted a statement of interest or

                                  21   objection in response to these notices.

                                  22   II.    CLASS CERTIFICATION

                                  23          A.      Legal Standard

                                  24          Class certification under Rule 23 of the Federal Rules of Civil Procedure is a two-step

                                  25   process. First, a plaintiff must demonstrate that the four requirements of Rule 23(a) are met:

                                  26   numerosity, commonality, typicality, and adequacy. “Class certification is proper only if the trial

                                  27   court has concluded, after a ‘rigorous analysis,’ that Rule 23(a) has been satisfied.” Wang v.

                                  28   Chinese Daily News, Inc., 709 F.3d 829, 833 (9th Cir. 2013) (quoting Wal-Mart Stores, Inc. v.
                                                                                        2
                                   1   Dukes, 131 S. Ct. 2541, 2551 (2011)).

                                   2          Second, a plaintiff must establish that the action meets one of the bases for certification in

                                   3   Rule 23(b). Here, because he relies on Rule 23(b)(3), Plaintiff must establish that “questions of

                                   4   law or fact common to class members predominate over any questions affecting only individual

                                   5   members, and . . . [that] a class action is superior to other available methods for fairly and

                                   6   efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Plaintiff bears the burden of

                                   7   demonstrating by a preponderance of the evidence that all four requirements of Rule 23(a) and at

                                   8   least one of the three requirements under Rule 23(b) are met. See Wal-Mart, 131 S. Ct. at 2551.

                                   9          B.      Proposed Class

                                  10          Terry requests that the Court provisionally certify the class for settlement purposes, a

                                  11   request Hoovestol does not oppose. ECF No. 62 at 26. The Settlement Agreement defines the

                                  12   class as follows:
Northern District of California
 United States District Court




                                  13          All persons who are or have been employed by Defendant in the State of California as
                                              hourly truck drivers at any time between July 20, 2012, to the date the Court issues an
                                  14          order granting preliminary approval of the settlement and who did not execute an
                                              individual release of the claims.
                                  15
                                       Settlement Agreement ¶ I.E. Terry explains that, because he did not sign an individual release, it
                                  16
                                       is unclear whether he would be considered an adequate and typical representative of those who
                                  17
                                       did; thus, those employees are excluded from the class. ECF No. 62 at 13 n.5.
                                  18
                                              C.      Analysis
                                  19
                                              For the reasons set forth below, the Court grants the request to provisionally certify the
                                  20
                                       settlement class.
                                  21
                                                      1.      Rule 23(a)(1): Numerosity
                                  22
                                              To be properly certified a class must be “so numerous that joinder of all members is
                                  23
                                       impracticable.” Fed. R. Civ. P. 23(a)(1). Here, Plaintiff’s proposed class includes approximately
                                  24
                                       39 class members. ECF No. 62 at 35. While the case involved approximately 338 drivers at its
                                  25
                                       inception, individual settlement efforts by Hoovestol have whittled that number down to the 39
                                  26
                                       proposed class members remaining. Id.
                                  27
                                              There is no fixed numerical threshold class members must exceed to satisfy the numerosity
                                  28
                                                                                          3
                                   1   requirement. Rannis v. Recchia, 380 Fed. App’x 646, 651 (9th Cir. 2010). “A class or subclass

                                   2   with more than 40 members raises a presumption of impracticability of joinder” on numbers alone.

                                   3   West v. Cal. Servs. Bureau, Inc., 323 F.R.D. 295, 303 (N.D. Cal. 2017) (quotation and internal

                                   4   alterations omitted). Meanwhile, a class with fewer “than 21 does not.” Ries v. Ariz. Beverages

                                   5   USA LLC, 287 F.R.D. 523, 536 (N.D. Cal. 2012). Because Plaintiff’s proposed class contains 39

                                   6   members, the Court finds that it is sufficiently numerous to render joinder impracticable.

                                   7                  2.      Rule 23(a)(2): Commonality

                                   8          A Rule 23 class is certifiable only if “there are questions of law or fact common to the

                                   9   class.” Fed. R. Civ. P. 23(a)(2). For the purposes of Rule 23(a)(2), “even a single common

                                  10   question” is sufficient. Wal-Mart, 131 S. Ct. at 2556 (quotation and internal alterations omitted).

                                  11   The common contention, however, “must be of such a nature that it is capable of classwide

                                  12   resolution – which means that determination of its truth or falsity will resolve an issue that is
Northern District of California
 United States District Court




                                  13   central to the validity of each one of the claims in one stroke.” Id. at 2551.

                                  14          As Terry explains, all members of the proposed class share common questions – for

                                  15   instance, whether Hoovestol’s policies deprived them of compliant meal and rest periods. ECF

                                  16   No. 62 at 27. This, along with the other shared legal questions as to Hoovestol’s liability in this

                                  17   case, satisfies the commonality requirement.

                                  18                  3.      Rule 23(a)(3): Typicality

                                  19          In certifying a class, courts must find that “the claims or defenses of the representative

                                  20   parties are typical of the claims or defenses of the class.” Fed R. Civ. P. 23(a)(3). “The purpose

                                  21   of the typicality requirement is to assure that the interest of the named representative aligns with

                                  22   the interests of the class.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). “The

                                  23   test of typicality ‘is whether other members have the same or similar injury, whether the action is

                                  24   based on conduct which is not unique to the named plaintiffs, and whether other class members

                                  25   have been injured by the same course of conduct.’” Id. (quoting Schwartz v. Harp, 108 F.R.D.

                                  26   279, 282 (C.D. Cal. 1985)).

                                  27          Plaintiff Richard Terry is a former Hoovestol truck driver. ECF No. 1-1 ¶ 27. His claims

                                  28   and those of the potential class members rely on the same policies of Hoovestol – for instance, the
                                                                                          4
                                   1   claim that Hoovestol does not provide compliant meal and rest periods. ECF No. 62 at 27. This

                                   2   satisfies the typicality requirement.

                                   3                  4.      Rule 23(a)(4): Adequacy

                                   4          “The adequacy of representation requirement . . . requires that two questions be addressed:

                                   5   (a) do the named plaintiffs and their counsel have any conflicts of interest with other class

                                   6   members and (b) will the named plaintiffs and their counsel prosecute the action vigorously on

                                   7   behalf of the class?” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000).

                                   8          No party has suggested, and the Court has not found, any evidence in the record suggesting

                                   9   that Terry has any conflict of interest with the other class members. Terry shares common claims

                                  10   with the proposed class, seeks the same relief they do, and bases his claims on the same

                                  11   underlying facts and common injury. ECF No. 62 at 28. Further, Terry’s lead counsel has

                                  12   submitted a declaration highlighting his experience litigating wage and hour class actions in the
Northern District of California
 United States District Court




                                  13   transportation industry under California law. See ECF No. 62-1 ¶ 14. The Court concludes that

                                  14   Terry and his counsel will adequately represent the proposed class.

                                  15                  5.      Rule 23(b)(3): Predominance and Superiority

                                  16          To certify a Rule 23 damages class, the Court must find that “questions of law or fact

                                  17   common to class members predominate over any questions affecting only individual members,

                                  18   and [that] a class action is superior to other available methods for fairly and efficiently

                                  19   adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The predominance inquiry “tests whether

                                  20   proposed classes are sufficiently cohesive to warrant adjudication by representation.” Amchem

                                  21   Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997). “When common questions present a

                                  22   significant aspect of the case and they can be resolved for all members of the class in a single

                                  23   adjudication, there is clear justification for handling the dispute on a representative rather than on

                                  24   an individual basis.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998).

                                  25          Again, the dominant legal issue here is whether Hoovestol provided timely and duty-free

                                  26   meal and rest periods to Terry and the rest of the proposed class. Terry alleges that his claims are

                                  27   based on uniform, class-wide policies. The Court finds that the various questions surrounding

                                  28   those policies predominate over any questions that could affect only individual class members. A
                                                                                          5
                                   1   class action is also a superior method for fairly and efficiently adjudicating those questions.

                                   2   Resolving the proposed class members’ disputes in a single class action will be far more efficient

                                   3   than requiring them each to proceed individually. The Court concludes that the proposed class

                                   4   satisfies the requirements of Rule 23(b)(3).

                                   5              Accordingly, the Court finds that provisional certification of the proposed class is

                                   6   appropriate for the purposes of settlement.

                                   7   III.       PRELIMINARY APPROVAL

                                   8              A.     Legal Standard

                                   9              The Ninth Circuit maintains a “strong judicial policy” that favors the settlement of class

                                  10   actions. Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). “The initial

                                  11   decision to approve or reject a settlement proposal is committed to the sound discretion of the trial

                                  12   judge.” City of Seattle, 955 F.2d at 1276 (citation omitted). The court’s task at the preliminary
Northern District of California
 United States District Court




                                  13   approval stage is to determine whether the settlement falls “within the range of possible approval.”

                                  14   In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1080 (N.D. Cal. 2007). Then, courts must

                                  15   hold a hearing pursuant to Rule 23(e)(2) to make a final determination of whether the settlement is

                                  16   “fair, reasonable, and adequate.”

                                  17              Preliminary approval of a settlement is appropriate if “the proposed settlement appears to

                                  18   be the product of serious, informed, non-collusive negotiations, has no obvious deficiencies, does

                                  19   not improperly grant preferential treatment to class representatives or segments of the class, and

                                  20   falls within the range of possible approval.” In re Tableware, 484 F. Supp. 2d at 1079 (quotations

                                  21   omitted). The proposed settlement need not be ideal, but it must be fair and free of collusion,

                                  22   consistent with counsel’s fiduciary obligations to the class. Hanlon v. Chrysler Corp., 150 F.3d

                                  23   1011, 1027 (9th Cir. 1998) (“Settlement is the offspring of compromise; the question we address is

                                  24   not whether the final product could be prettier, smarter or snazzier, but whether it is fair, adequate

                                  25   and free from collusion.”). To assess a settlement proposal, courts must balance a number of

                                  26   factors:

                                  27              the strength of the plaintiffs’ case; the risk, expense, complexity, and likely
                                  28              duration of further litigation; the risk of maintaining class action status throughout

                                                                                             6
                                              the trial; the amount offered in settlement; the extent of discovery completed and
                                   1          the stage of the proceedings; the experience and views of counsel; the presence of
                                   2          a governmental participant; and the reaction of the class members to the proposed
                                              settlement.
                                   3
                                       Id. at 1026 (citations omitted). The proposed settlement must be “taken as a whole, rather than the
                                   4
                                       individual component parts” in the examination for overall fairness. Id. Courts do not have the
                                   5
                                       ability to “delete, modify, or substitute certain provisions”; the settlement “must stand or fall in its
                                   6
                                       entirety.” Id.
                                   7
                                              B.        Terms of the Settlement
                                   8
                                              Under the terms of the agreement, Defendant agrees to pay no more than $100,000 as a
                                   9
                                       gross settlement amount, without admitting liability. ECF No. 62-2 (“Settlement Agreement”) ¶¶
                                  10
                                       III.A, III.L.1. This amount includes Plaintiff’s attorneys’ fees and costs, the cost of class notice
                                  11
                                       and settlement administration, the class representative’s enhancement award, and
                                  12
Northern District of California




                                       employer/employee payroll taxes on the portion of the settlement payments deemed wages. Id.
 United States District Court




                                  13
                                       ¶ I.V. Plaintiff’s counsel will seek $25,000 in attorneys’ fees and no more than $20,000 in
                                  14
                                       litigation costs. Id. ¶¶ I.D, I.M. The gross settlement amount includes $3,000 for settlement
                                  15
                                       administration costs. Id. ¶ I.B. In addition, Terry will be paid an enhancement award of $2,500 in
                                  16
                                       exchange for the general release of all his claims against Hoovestol. Id. ¶¶ I.L, III.K. After these
                                  17
                                       deductions from the gross settlement amount, approximately $49,500 will remain to be distributed
                                  18
                                       among the participating class members. ECF No. 62 at 23. Each participating class member will
                                  19
                                       receive a proportion of the amount “equal to (i) the number of weeks he or she worked for
                                  20
                                       [Hoovestol] in California . . . divided by (ii) the total number of weeks worked by all Participating
                                  21
                                       Class Members.” Settlement Agreement ¶ III.F.1.a. Sixty percent of each individual’s share is
                                  22
                                       intended to settle claims for unpaid wages and forty percent is intended to settle claims for interest
                                  23
                                       and penalties. Id. ¶¶ III.F.2.a, 2.b. The portion for unpaid wages will be “reduced by applicable
                                  24
                                       payroll tax withholdings and deductions.” Id.
                                  25
                                              Class members who wish to object must mail a written objection to the court no later than
                                  26
                                       sixty days after the settlement administrator mails the class notices. Id. ¶ III.I.4. Class members
                                  27
                                       may opt-out of the settlement by mailing a written request for exclusion to the settlement
                                  28
                                                                                          7
                                   1   administrator no later than sixty days after the settlement administrator mails the class notices. Id.

                                   2   ¶ III.I.5. The Settlement Agreement further provides that when checks mailed to participating

                                   3   class members are not redeemed or deposited within ninety days, the settlement administrator will

                                   4   mail a reminder postcard. Id. ¶ III.I.11. Ninety days after the reminder notice is mailed, funds

                                   5   from any unredeemed checks will be paid to the United Way of California. Id.

                                   6          In exchange for the settlement awards, participating class members will release Hoovestol

                                   7   from liability as to “all known and unknown state law claims that both: (1) were alleged or that

                                   8   could have been alleged based on the facts plead in the complaints filed in the matter; and ([2])

                                   9   concern, arise out of, relate to, or are based upon Defendant’s failure to pay all wages, including

                                  10   straight time and overtime wages; failure to provide meal and rest periods; knowing and

                                  11   intentional failure to comply with itemized employee wage statement provisions; failure to pay all

                                  12   wages timely, including wages due at the time of termination; and violations of California’s Unfair
Northern District of California
 United States District Court




                                  13   Competition Law.” Id. ¶ I.BB.

                                  14          C.      Analysis

                                  15          The Court’s order on Terry’s earlier motion preliminarily approved of the proposed

                                  16   settlement in many respects. The Court concluded: that the negotiations and agreement were non-

                                  17   collusive and likely to benefit the class; that resolution through settlement was appropriate in light

                                  18   of the risks inherent in further litigation; that the gross settlement amount, attorneys’ fees, costs,

                                  19   and enhancement award were all within the range of possible approval; that the parties conducted

                                  20   sufficient discovery to make an informed decision about the settlement; that class counsel’s views

                                  21   of the settlement agreement weighed in favor of approval; that the settlement agreement did not

                                  22   provide improper preferential treatment to any class member; and that the proposed notice

                                  23   procedure met the requirements of Federal Rule of Civil Procedure 23(c)(2)(B). ECF No. 59. The

                                  24   provisions upon which the Court based these conclusions remain unchanged, as do the Court’s

                                  25   corresponding conclusions. The Court now addresses only those portions of the proposed

                                  26   settlement agreement that the parties have modified to remedy the deficiencies previously

                                  27   identified by the Court. See ECF No. 59 at 8-10. The Court concludes those defects have been

                                  28   corrected and accordingly, grants preliminary approval of the proposed settlement.
                                                                                          8
                                   1                  1.      Cy Pres Distribution of Unclaimed Funds

                                   2          The prior agreement provided that funds from unredeemed checks would be paid to the

                                   3   State Treasury for the Trial Court Improvement and Modernization Fund and the Equal Access

                                   4   Fund of the Judicial Branch. ECF No. 55-2 ¶ III.I.11. The Settlement Agreement now names the

                                   5   United Way of California as the cy pres recipient of these unclaimed funds. Settlement

                                   6   Agreement ¶ III.I.11. As the Agreement explains, the United Way provides direct service

                                   7   “programs aimed at promoting steady, gainful employment of Californians,” as well as advocating

                                   8   for the interests of employees at a policy level. Id. Because this is a class action brought by

                                   9   employees against their employer, the Court concludes that the parties have met their burden to

                                  10   show “a driving nexus between the plaintiff class and the cy pres beneficiaries.” Dennis v.

                                  11   Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012) (citation omitted). An award to the United Way of

                                  12   California is “guided by (1) the objectives of the underlying statute(s) and (2) the interests of the
Northern District of California
 United States District Court




                                  13   silent class members.” Id. (citation omitted). Accordingly, the cy pres distribution plan described

                                  14   in the revised Settlement Agreement poses no barrier to preliminary approval.

                                  15                  2.      Release of Class Members’ Claims

                                  16          Under the former Settlement Agreement, participating class members would release

                                  17   Hoovestol from liability as to “all known and unknown state law claims that were alleged or that

                                  18   could have been alleged based on the facts of the complaints filed in the matter.” ECF No. 55-2 ¶

                                  19   I.BB. Terry’s release – which ran “from the beginning of time” – was even broader. ECF No. 55

                                  20   at 11. The Court rejected the proposed release in the former Settlement Agreement as overbroad

                                  21   and “beyond the scope of the present litigation” because it released all state law claims based on

                                  22   the facts of the complaint without regard to the breadth of Plaintiffs’ allegations in the complaint.

                                  23   See Otey v. CrowdFlower, Inc., No. 12-CV-05524-JST, 2014 WL 1477630, at *7 (N.D. Cal. Apr.

                                  24   15, 2014); see also McKeen-Chaplin v. Franklin Am. Mortg. Co., No. C 10-5243 SBA, 2012 WL

                                  25   6629608, at *3 (N.D. Cal. Dec. 19, 2012). In the release now proposed by the parties,

                                  26   participating class members will release Hoovestol from liability as to “all known and unknown

                                  27   state law claims that both: (1) were alleged or that could have been alleged based on the facts

                                  28   plead in the complaints filed in the matter; and ([2]) concern, arise out of, relate to, or are based
                                                                                          9
                                   1   upon Defendant’s failure to pay all wages, including straight time and overtime wages; failure to

                                   2   provide meal and rest periods; knowing and intentional failure to comply with itemized employee

                                   3   wage statement provisions; failure to pay all wages timely, including wages due at the time of

                                   4   termination; and violations of California’s Unfair Competition Law.” Settlement Agreement

                                   5   ¶ I.BB. Because this release is limited to the factual claims raised in the complaint, the Court

                                   6   approves of the revised release provision. The Court observes with approval that Terry’s release

                                   7   has also been narrowed, and now runs only “from the beginning of his employment with

                                   8   Defendant.” ECF No. 62 at 15.

                                   9                  3.      Notice Procedure

                                  10          The prior agreement set the deadline to opt-out or object to the settlement at 45 days after

                                  11   mailing of the initial notice. ECF No. 55-2 ¶¶ III.I.4, I.5. As the Court noted, “any period shorter

                                  12   than 60 days is too short a time to allow class members to properly respond.” Thomas v.
Northern District of California
 United States District Court




                                  13   Magnachip Semiconductor Inc., No. 14-CV-01160-JST, 2016 WL 1394278, at *8 (N.D. Cal. Apr.

                                  14   7, 2016). The revised Settlement Agreement now sets the opt-out and objection deadlines at 60

                                  15   days after the initial notice is mailed. Settlement Agreement ¶¶ III.I.4, I.5. With this deficiency

                                  16   addressed, the Court preliminarily approves the parties’ proposed notice procedure.

                                  17                  4.      Second Distribution

                                  18          Finally, the Court noted in its earlier order that the parties planned to pay funds from

                                  19   unredeemed checks to the cy pres beneficiary after 180 days rather than attempting a second

                                  20   distribution. See ECF No. 55-2 ¶ III.I.11. The Court instructed the parties to either include a

                                  21   second distribution in their agreement or explain why attempting a second distribution would be

                                  22   infeasible or inappropriate. ECF No. 59 at 10 n.3. In the renewed motion for settlement approval,

                                  23   the parties explain that they feel a reminder postcard at the 90-day mark is an appropriate

                                  24   substitute for a second distribution because otherwise, class members “may try to cash both checks

                                  25   they receive – from the first and second distributions – thinking that they were entitled to both.”

                                  26   ECF No. 62 at 24. Instead, the reminder postcard will prompt them to either cash their check or

                                  27   obtain a new check if their original check was lost or misplaced. Id. The Court accepts the

                                  28   parties’ explanation, and thus will preliminarily approve the settlement although it does not
                                                                                        10
                                   1   provide for a second distribution.

                                   2                                            CONCLUSION

                                   3          Because Terry’s renewed motion for preliminary approval and provisional certification

                                   4   corrects the deficiencies addressed in the Court’s earlier order, the Court GRANTS the motion.

                                   5   The proposed class is hereby provisionally certified for the purposes of settlement. The Court

                                   6   grants preliminary approval of the settlement and approves of the proposed notice procedure and

                                   7   form. The Court will hold a final approval hearing on Thursday, May 9, 2019 at 2:00 p.m., as

                                   8   requested by the parties.1

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 7, 2018
                                                                                       ______________________________________
                                  11
                                                                                                     JON S. TIGAR
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The parties must also add 49 days to each of the other deadlines leading up to the final approval
                                       hearing, see ECF No. 62-6, including in the form of notice, ECF No. 62-2.
                                                                                       11
